UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZAHMEIL D. WASHINGTON-STEELE,

                                 Plaintiff,

                     -against-

OFFICER PEREZ # 18670; DEPARTMENT                                 18-CV-6894 (CM)
OF CORRECTIONS/MENTAL HEALTH AND
                                                                ORDER TO AMEND
HYGIENE; JOHN DOE, CORRECTION
OFFICER, AMKC; JOHN DOE,
DEPARTMENT OF MENTAL HEALTH,
AMKC,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         Plaintiff, currently detained in the George R. Vierno Center (G.R.V.C.) on Rikers Island,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants are violating his

constitutional rights. By order dated May 1, 2019, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. 1 For the reasons set forth below,

the Court grants Plaintiff leave to file an amended complaint within sixty days of the date of this

order.

                                     STANDARD OF REVIEW

         The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks



         1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       Plaintiff, who identifies himself as an individual with several mental illnesses who has

been taking mental health medication since 1998, alleges that during his current detention on

Rikers Island, Defendants have violated his constitutional rights.

       Plaintiff alleges that he has been assaulted by other inmates because he is gay. He also

alleges that Defendants are tampering with his outgoing and incoming mail. He asserts that it

takes months for his mail to go out and for him to receive incoming mail. He also asserts that his

mail never goes out and it is never returned to him.

       Plaintiff also alleges that the Department of Mental Health and Hygiene has been refusing

to give him the proper medication and that he was “verbally sexual[ly] harass[ed]” by Officer

Perez. (Compl. at ¶ V.) He states that Defendant Perez said to him “you walking around with

those tight ass thermos on looking like you wanna get fucked.” (Id.)

       Plaintiff seeks monetary damages.

                                           DISCUSSION

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).




                                                  2
 A.         Department of Corrections/Mental Health and Hygiene

        Plaintiff’s claims against the Department of Corrections/Mental Health and Hygiene must

be dismissed because an agency of the City of New York is not an entity that can be sued. N.Y.

City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93

n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y.

2010) (“[A] plaintiff is generally prohibited from suing a municipal agency.”).

        In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York

and directs the Clerk of Court to amend the caption of this action to replace the Department of

Corrections/Mental Health and Hygiene with the City of New York. See Fed. R. Civ. P. 21. This

amendment is without prejudice to any defenses the City of New York may wish to assert.

 B.         Deliberate Indifference

        The Court construes Plaintiff’s allegations that (1) he was assaulted by other inmates

because he is gay, and (2) he has not been given the proper medication as asserting that

Defendants violated his rights under the Eighth or Fourteenth Amendments of the United States

Constitution by being deliberately indifferent to a risk of harm to Plaintiff and to his serious

medical needs. 2




        2
          If Plaintiff was a pretrial detainee during the events that are the basis of his claims, his
condition-of-confinement claims arise under the Due Process Clause of the Fourteenth
Amendment; if he was a convicted prisoner, such claims arise under the Cruel and Unusual
Punishment Clause of the Eighth Amendment. See Bell v. Wolfish, 441 U.S. 520, 536 n.16
(1979); Weyant v. Okst, 101 F.3d 845, 856 (2d Cir. 1996). Plaintiff’s status is unclear – he
identifies himself as a “regular detainee.”


                                                   3
       The failure to protect a prisoner constitutes cruel and unusual punishment when prison

officials exhibit “deliberate indifference” to a substantial risk of serious harm to the inmate.

Farmer v. Brennan, 511 U.S. 825, 834 (1994); Morales v. N.Y. State Dep’t of Corr., 842 F.2d 27,

30 (2d Cir. 1988). To state such a claim, a plaintiff must allege that a correction official was

deliberately indifferent to a substantial risk of serious harm to the Plaintiff. See Farmer, 511 U.S.

at 828; Helling v. McKinney, 509 U.S. 25, 32 (1993); Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017).Where that harm results from medical treatment or lack thereof, the Plaintiff must show

that he had a “serious medical need.” Harrison v. Barkley, 219 F.3d 132, 136 (2d Cir. 2000).

       A convicted prisoner must show that a correction official “kn[ew] of and disregard[ed] an

excessive risk to inmate health or safety; the official must both [have been] aware of facts from

which the inference could [have been] drawn that a substantial risk of serious harm exists, and he

must [have] also draw[n] the inference.” Farmer, 511 U.S. at 837. A pretrial detainee must show

that “that the defendant-official acted intentionally to impose the alleged condition, or recklessly

failed to act with reasonable care to mitigate the risk that the condition posed to the pretrial

detainee even though the defendant-official knew, or should have known, that the condition

posed an excessive risk to health or safety.” Darnell, 849 F.3d at 35.

       Here, Plaintiff does not allege that prison officials knew that other inmates posed a

serious risk of harm to Plaintiff and were deliberately indifferent to that risk, or that prison

officials should have known of such a risk. Plaintiff also does not allege facts suggesting that

prison officials were deliberately indifferent to his medical needs. Plaintiff does not plead any

facts showing that prison officials at Rikers acted intentionally to impose the alleged conditions,

or recklessly failed to act with reasonable care to mitigate the risks. He thus fails to state a claim

for deliberate indifference to a risk of harm or a serious medical need.




                                                   4
 C.      Access to Courts

       The Court construes Plaintiff’s allegations that Defendants are tampering with his mail as

a claim that he was denied access to the courts. Individuals have a constitutional right of access

to the courts under the First Amendment to the United States Constitution. See Christopher v.

Harbury, 536 U.S. 403, 414­16 (2002); Lewis v. Casey, 518 U.S. 343, 346 (1996). To state a

claim for denial of access to the courts, a plaintiff must allege facts showing that the defendant’s

conduct (1) “was deliberate and malicious,” and (2) “resulted in actual injury to the plaintiff such

as the dismissal of an otherwise meritorious legal claim.” Davis v. Goord, 320 F.3d 346, 351 (2d

Cir. 2003) (internal quotation marks omitted); see also Collins v. Goord, 581 F. Supp. 2d 563,

573 (S.D.N.Y. 2008) (explaining that “plaintiff must demonstrate that the defendant’s conduct

frustrated the plaintiff’s efforts to pursue a nonfrivolous claim.”).

       To state a claim of actual injury, Plaintiff must allege facts demonstrating that he was

prejudiced in ongoing legal proceedings. A mere “delay in being able to work on one’s legal

action or communicate with the courts does not rise to the level of a constitutional violation.”

Jermosen v. Coughlin, 877 F. Supp. 864, 871 (S.D.N.Y. 1995) (citing Jones v. Smith, 784 F.2d

149, 151–52 (2d Cir. 1986)); see also Sheppard v. Lee, No. 10-CV-6696, 2011 WL 6399516, at

*2 (S.D.N.Y. Dec. 20, 2011) (holding that, because plaintiff’s motion in his other proceedings

was dismissed on other grounds, missing a court deadline due to delayed outgoing legal mail did

not constitute actual injury).

       Because Plaintiff does not describe any prejudice to an ongoing legal proceeding, his

allegations are insufficient to state a claim that his right to access the courts has been violated.

For example, Plaintiff does not detail the nature of his mail or the harm caused by Defendants’

alleged actions. Plaintiff must therefore set forth all facts concerning the mail that he was

prevented from sending and the prejudice, if any, that resulted from his not sending that mail.


                                                   5
 D.         Verbal Abuse

        Plaintiff’s claim that he was “verbally sexual[ly] harass[ed]” by Defendant Perez must be

dismissed. Verbal abuse, threats, and intimidation standing alone, without injury or damage, do

not amount to a constitutional deprivation. See Purcell v. Coughlin, 790 F.2d 263, 265 (2d Cir.

1986) (name-calling without “any appreciable injury” is not a constitutional violation); Jones v.

Harris, 665 F. Supp. 2d 384, 396 (S.D.N.Y. 2009) (“It is well-settled that verbal harassment by a

corrections officer, inexcusable though it be, does not rise to the level of a constitutional

violation.”); Shabazz v. Pico, 994 F. Supp. 460, 474 (S.D.N.Y. 1998) (“verbal harassment or

profanity alone, ‘unaccompanied by any injury no matter how inappropriate, unprofessional or

reprehensible it might seem,’ does not constitute the violation of any federally protected right and

therefore is not actionable under 42 U.S. C. § 1983”). Because Plaintiff’s assertions do not

amount to constitutional claims actionable under § 1983, this claim must be dismissed for failure

to state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

 E.         Leave to Amend

        Plaintiff is granted leave to amend his complaint to detail his deliberate indifference and

access to courts claims. First, Plaintiff must name as the defendant(s) in the caption 3 and in the

statement of claim those individuals who were allegedly involved in the deprivation of his

federal rights. If Plaintiff does not know the name of a defendant, he may refer to that individual

as “John Doe” or “Jane Doe” in both the caption and the body of the amended complaint. 4 The


        3
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
        4
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                    6
naming of John Doe defendants, however, does not toll the three-year statute of limitations

period governing this action and Plaintiff shall be responsible for ascertaining the true identity of

any “John Doe” defendants and amending his complaint to include the identity of any “John

Doe” defendants before the statute of limitations period expires. Should Plaintiff seek to add a

new claim or party after the statute of limitations period has expired, he must meet the

requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.


                                                  7
                                          CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file an amended

complaint that complies with the standards set forth above. Plaintiff must submit the amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 18-CV-

6894 (CM). An Amended Civil Rights Complaint form is attached to this order. No summons

will issue at this time. If Plaintiff fails to comply within the time allowed, and he cannot show

good cause to excuse such failure, the complaint will be dismissed for failure to state a claim

upon which relief may be granted.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     May 10, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  8
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
